I find myself unable to agree with the majority and respectfully dissent.
The record shows that the assailant Goetz was personally acquainted with Everts, that Goetz was not intoxicated and according to the young lady with whom he had just danced, he was in a perfectly normal condition. Thus without any known reason Goetz attacked Everts in a brutal manner.
Upon such a record, it seems to me that the injury was caused by the wilful act of Goetz for personal reasons, for normal men do not attack others, without uttering a word, unless for personal reasons. I would reverse the case.
I am authorized to state that Justice Miller joins in this dissent.